PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Wood, Herron & Evans, LLP (Sybron)
441 Vine Street
2700 Carew Tower
Cincinnati, OH 45202

In re Application of: Jeffrey Kapec
Serial No.: 16125003         
Filed: September 7, 2018
Docket: ORM-579US
Title: ORTHODONTIC STORAGE AND DISPENSING SYSTEMS, PACKAGES, AND METHODS OF MAKING AND USING SAME
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision regarding the petition filed on January 4, 2022. Petitioner requests withdrawal of the finality of the Office Action mailed December 3, 2021, issuance of a new non-final Office action, and restarting of the statutory period from the mail date of the new non-final Office action. This petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is granted in part.

Request to withdraw the finality of the December 3, 2021 Office action. 

In finding petitioner's points of argument persuasive, the requested relief is granted. As such, the finality of the Office Action issued on December 3, 2021 is premature.  The finality of the Office Action is hereby withdrawn. Since the finality is being withdrawn, any amendment responding to the outstanding Office Action of December 3, 2021 will be entered and treated as a 37 CFR § 1.111 amendment. 

Request to issue a new non-final Office action and restart the statutory period.

This request is dismissed. The period to respond to the outstanding Office action of December 3, 2021 remains unchanged.


Accordingly, the petition is GRANTED IN PART. 


The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3735 awaiting applicant’s reply to the December 3, 2021 Office action. Applicant is 

Any inquiry concerning this decision should be directed to Greg Anderson, Quality Assurance Specialist, at (571) 270-3083.    


/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        
Edward Lefkowitz
Director, Technology Center 3700